Citation Nr: 0808201	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected groin rash.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a fragment wound of the jaw.  

3.  Entitlement to a compensable evaluation for service-
connected residuals of a metal fragment in the left eye 
(hereinafter left eye disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1964 
to August 1968.  

In November 2006, the Board of Veterans' Appeals (Board) 
granted a 70 percent evaluation for service-connected post-
traumatic stress disorder, and this issue is no longer part 
of the veteran's appeal.  The Board also remanded the issues 
of entitlement to an evaluation in excess of 10 percent for 
service-connected groin rash and to a compensable evaluation 
for service-connected metal fragment in the left eye and 
residual fragmentation wound to the jaw to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California for additional development.  

A May 2007 rating decision assigned a separate noncompensable 
rating for service-connected residuals of a fragment wound of 
the jaw (hereinafter jaw disability).


FINDINGS OF FACT

1.  The veteran's groin rash involved intermittent itching in 
a nonexposed area prior to August 30, 2002; since August 30, 
2002 the evidence does not show that the veteran has used 
systemic therapy or electron beam therapy for a total 
duration of six weeks or more during the most recent 12 month 
period. 

2.  The veteran's jaw wound was no more than slight under the 
criteria effective prior to August 30, 2002; beginning August 
30, 2002 the evidence does not show any characteristics of 
disfigurement or functional impairment of the jaw.  

3.  There is no loss of vision or other functional impairment 
due to the veteran's service-connected left eye disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected groin rash have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819 (2007).      

2.  The criteria for the assignment of a compensable rating 
for service-connected jaw disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819 (2007).    

3.  The criteria for the assignment of a compensable rating 
for service-connected left eye disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.84a including Diagnostic Code 6009 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In January 2002 and in November 2006 the RO sent the veteran 
a letter in which he was informed of the requirements needed 
to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after the January 2002 letter.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in the November 
2006 letter that a disability rating and effective date would 
be assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the November 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  Relevant VA examinations 
were conducted in February and March 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his August 2006 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Increased Rating Claims

A January 1982 rating decision granted service connection for 
foreign body in the left eye with residual fragmentation 
wound of the jaw and for lichen simplex, chronicus, of the 
groin; both disabilities were assigned 0 percent ratings 
effective March 16, 1981.  A claim for an increased rating 
for each disability was received by VA in March 2001.

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
increased rating issue currently on appeal, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

Groin Rash And Jaw Disability

Because the veteran's service-connected groin rash and jaw 
disability are each currently rated under diagnostic codes 
for skin disabilities, they are addressed together.

Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002) (now codified 
as amended at 38 C.F.R § 4.118, Diagnostic Codes 7800-7833).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO has addressed the veteran's claim for increase under 
both the old criteria in the Schedule.  Therefore, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions both prior to and beginning on August 
30, 2002 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to August 30, 2002, 
disfiguring scars of the head, face, or neck are evaluated as 
0 percent disabling if there is slight disfigurement; a 10 
percent rating is provided if the disability is moderate and 
disfiguring, a 30 percent rating is assigned when the 
disability is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles; and a 
50 percent evaluation is assigned when there is a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).

Under the pertinent criteria in effect prior to August 30, 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7803 provides that 
for superficial scars that are poorly nourished with repeated 
ulceration, a 10 percent rating is warranted.  38 C.F.R. § 
4.118, Diagnostic Code 7804 provides that for superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 provides that other scars are rated on 
the limitation of function of the part affected.  
Additionally, the "old" criteria under Diagnostic Code 7817 
(dermatitis exfoliativa) provide that the disorder is to be 
rated as eczema (Diagnostic Code 7806).  Under Code 7806, a 0 
percent rating is assigned where there is slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is assigned where 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating 
requires exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant symptoms.  38 C.F.R. § 4.118, Code 7806 (2001).

Under current Diagnostic Code 7800, disfigurement of the 
head, face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).
]
The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2007).

Under current Diagnostic Code 7803, superficial and unstable 
scars warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2006).  A superficial scar 
is one not associated with underlying soft tissue damage. Id. 
at Note (2) (2007).  Under current Diagnostic Code 7804, 
superficial scars that are painful on examination warrant a 
10 percent evaluation.  Note (1) defines a superficial scar 
as one not associated with underlying soft tissue damage.  
Scars are otherwise rated based on limitation of function of 
affected part pursuant to Diagnostic Code 7805. 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (2007).

Under current Diagnostic Code 7806, for dermatitis or eczema, 
a 30 percent evaluation may be assigned for dermatitis or 
eczema when there is 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks duration 
during the past 12-month period, a 10 percent evaluation may 
be assigned.  Diagnostic Code 7806 (2007).

Under the current version of 38 C.F.R. § 4.118, Diagnostic 
Code 7817 (exfoliative dermatitis), a 10 percent rating is 
warranted where there is any extent of involvement of the 
skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for any 
extent of involvement of the skin, and; systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent rating is assigned where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near- constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required during the past 12-month period.

Analysis

The veteran is assigned a 10 percent evaluation for service-
connected groin rash under Diagnostic Code 7817 for 
exfoliative dermatitis.  He is assigned a 0 percent 
evaluation for jaw disability under Diagnostic Code 7800 for 
disfiguring scars of the head, face, or neck.

To warrant the next higher evaluation of 30 percent under the 
old criteria, there would need to be evidence of eczema or 
dermatitis exfoliativa with constant exudation or itching, 
extensive lesions, or marked disfigurement.

The medical evidence prior to August 30, 2002 reveals that 
the veteran complained in May 2000 of a recurrent, itchy rash 
in the bilateral groin area, relieved with nystatin powder, 
which developed when the veteran sweated in that area.  He 
complained again in April 2001 of a recurrent pruritic rash 
in the groin and left lateral thigh.  Examination in April 
2001 revealed two hyperpigmented superficial maculopapular 
lesions 1.5-2 centimeters (cm) in diameter.  

Examination of the groin by VA in March 2002 shows what 
appeared to be a hyperpigmented mass with areas of nodularity 
in the skin that were mildly tender.  The condition was noted 
to resemble folliculitis of the pubic hair follicles.  
Chronic groin lichen simplex was diagnosed.


Because the medical evidence prior to August 30, 2002 shows 
an intermittent recurrent rash, it cannot be considered to 
show constant exudation or involve constant itching.  
Moreover, because the lesions were superficial and 
hyperpigmented and no more than 2 cm in diameter, they would 
not be considered extensive or involve marked disfigurement.  
Consequently, an evaluation in excess of 10 percent is not 
warranted for service-connected groin rash under the old 
criteria.

As noted above, to warrant the next higher evaluation of 30 
percent under current criteria for this disability, 
Diagnostic Code 7817, there would need to be evidence of 
involvement of the skin, and, systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.

The Board notes, however, that the recent medical evidence 
does not show the use of systemic therapy involving a total 
duration of at least six weeks in a year.  In fact, when 
examined by VA in February 2007, the findings were of a few 
small pitted scars within an area of hyperpigmented skin due 
to past inflammatory changes.  It was noted that the veteran 
had used systemic antibiotics and antipruritics in the past, 
with the most recent episode approximately two years earlier.  
He was currently using topical Vaseline for his groin to 
decrease the itching.  He did not believe that any other 
therapy had given him lasting relief.  Consequently, a rating 
in excess of 10 percent is also not warranted under the 
schedular criteria effective August 30, 2002.

To warrant a compensable evaluation for service-connected jaw 
disability under the applicable criteria under Diagnostic 
Code 7800 prior to August 30, 2002, there would need to be 
evidence that more nearly approximates moderate, as opposed 
to slight, disfigurement of the jaw.  However, the medical 
evidence prior to August 30, 2002 does not contain any 
complaints or findings involving disfigurement or functional 
impairment of the jaw.  Consequently, the Board finds that 
the evidence prior to August 30, 2002 does not more nearly 
approximate the criteria for moderate disfigurement of the 
jaw.

With respect to the claim for a compensable rating for 
service-connected jaw disability under new Diagnostic Code 
7800, there would need to be evidence of one characteristic 
of disfigurement from the list noted above to warrant a 10 
percent evaluation.  However, examination in February 2007 
did not reveal any evidence of disfigurement or functional 
loss.  It was also noted that there was no significant 
swelling or scarring of the jaw.  Consequently, a compensable 
rating is not warranted under the current criteria of 
Diagnostic Code 7800 for service-connected jaw disability.

The Board has also considered whether another rating code is 
"more appropriate" than the ones used by the RO, both before 
and after August 30, 2002.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

With respect to the service-connected groin rash, the Board 
notes that other diagnostic codes for the skin either do not 
apply, because the veteran does not have any of the 
applicable disabilities, including psoriasis or urticaria, 
and/or because rating under another diagnostic code would not 
change his evaluation, as the evidence does not show the 
criteria for more than a 10 percent evaluation, such as the 
requirements for a 30 percent rating for dermatitis under 
current Diagnostic Code 7806.  

With respect to the veteran's service-connected jaw 
disability, other diagnostic codes involving scarring would 
not change his evaluation because there is no evidence, 
either before or after August 30, 2002, of ulceration, pain, 
instability, or functional impairment.  See Diagnostic Codes 
7802, 7803, 7804, 7805.  38 C.F.R. § 4.118.  Additionally, 
because there is no evidence of dental or oral disability, it 
would not help the veteran to rate his service-connected jaw 
disability under the diagnostic codes for dental and oral 
conditions in 38 C.F.R. § 4.150.



Left Eye Disability

Schedular Criteria

The veteran is currently assigned a 0 percent rating for 
service-connected left eye disability under Diagnostic Code 
6009, which involves an unhealed eye injury.  
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2007).

According to the Rating Schedule, disabilities of the eye, 
including eye injuries, are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  See 38 C.F.R. § 4.84a (2007).  

Where a veteran has 20/40 vision in both eyes, a 
noncompensable evaluation is in order.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

Analysis

Although the veteran complains that he has a loss of visual 
acuity in the left eye due to his service-connected 
disability, it was noted on VA examination in March 2002 that 
the diagnosed pigmented subconjunctival foreign body in the 
left eye would not cause decreased vision.  Additionally, 
another VA examiner concluded on eye examination in March 
2007 that the veteran's service-connected left eye disability 
was not causing any pain or visual loss.  

With respect to the veteran's visual loss, the Board notes 
that the VA examiner in March 2007 found corrected near and 
distant vision in the left eye of 20/40 and diagnosed 
hyperopia/prebyopia, which involves refractive error of the 
eye.  The Board would note that, for purposes of entitlement 
to benefits, the law provides that refractive error of the 
eyes is a developmental defect and not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2007).

Consequently, because the veteran's service-connected left 
eye disability does not cause visual loss or other functional 
impairment, a compensable evaluation is not warranted.

Conclusion

The Board notes that the veteran and his wife testified 
before the undersigned member of the Board at a video 
conference hearing in August 2006, and their testimony has 
been taken into consideration in the above decisions.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of each 
service-connected disability, as noted above, but the medical 
evidence reflects that these manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture with marked interference with 
employment.  In fact, the medical evidence on file shows that 
the service-connected disabilities at issue do not cause any 
significant functional impairment.  

The evidence also does not show that the veteran has been 
recently hospitalized due to any of his service-connected 
disabilities.  Therefore, the RO was correct in not referring 
this case for extraschedular consideration.  



ORDER

A rating in excess of 10 percent for the service-connected 
groin rash is denied.  

A compensable evaluation for the service-connected jaw 
disability is denied.  

A compensable evaluation for the service-connected left eye 
disability is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


